UNITED STATES DISTRICT_COURT
WESTERN DISTRICT OF NEW YORK

    

 

@x J,
`~ ““ Wsmwwa“ aaf
THoMAs MILITELLO, '- MYQHSTWMJ§G'

Piaintifi, ' " DEcrsIoN & 0RDER
' 717-cv-1046-JWF

  

V_.

COMMISSIONER'OF SOCIAL SECURITY,
Defendant}

 

Preliminary Statement

 

Plaintiff Th@mas Mi;icello (“piaintiff~ br “Militello")
brings this action pursuant to Title II of the Social Security Act
seeking review of the final decision of the Commissioner of Social
Security (the “Commissioner”), which denied his application for
disability insurance- benefits. §§§ Complaint (Docket # l).
Presently before the Court are competing motions for judgment on
the pleadings. §§§ Docket ## S, ll. For the_reasons explained
more fully below, plaintiff’s motion for judgment on the pleadings
(Docket # 8) is granted, the Commissioner's motion for judgment on
the pleadings (Docket # ll} is denied, and the case is remanded
for further proceedings consistent with this Decision and Order.

Background and Procedural History

 

On March 6, `2014, plaintiff protectively applied for
disability insurance benefits under Title ll of the Social Security
Act,_alleging complications from a bone tumor and its surgical
removaln Administrative Record, Docket # 5 (“AR”), at 60-65; 132-

33. Plaintiff’s application was initially denied. AR at 60F65.

Plaintiff, his attorney, and vocational expert Michele Erbacher
(“the VE”} appeared before Administrative Law Judge Stephen
Cordovani (“the ALJ”) on June 30, 2016_ for' an administrative
hearing. AR at 24-58, The ALJ issued an unfavorable decision on
September 2, 2016. AR at 10-18. Plaintiff appealed to the Appeals
Council (“AC”) and the AC denied plaintiff’s appeal on August 21,
2017. AR at 1-4. Plaintiff commenced this action on October 17,
2017 (Docket- # l} and filed. his motion. for judgment on the
pleadings on June 15, 2018 (Docket # 8). The Commissioner filed
its motion for judgment on the pleadings on July 24, 2018 (Docket
# ll) and Militello replied on August 14, 2018 (Docket # 12).

For purposes of this Decision and Order, the Court assumes
the parties' familiarity with the medical evidence, the ALJ's
decision, and the standard of review, which requires that the
Commissioner's decision be supported by substantial evidence. §§§

Acierno v. Barnhart, 475 F.Bd 77, 80-81 (2d-Cir. 2007) (so long as

 

a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner’s decision,” and
“the Commissioner applied the correct legal standard,” the
Commissioner's determination should not be disturbed), §§£§;
denied, 551 U.S. 1132 (2007).
Discussion
Plaintiff contends that the ALJ’s decision is not supported

by substantial evidence because the ALJ did not give significant

weight to any medical opinion - including from plaintiff's treating
physician - and the remaining evidence in the record does not
support the assigned Residual Functional Capacity (“RFC”). The
Court agrees. Pl.’s Mem. of Law (Docket # B-l), at 7-8.

The only' medical opinion. evidence in the record from an
accepted source was from plaintiff’s treating physicianr Brian
McGrath, M.D.l Dr. McGrath rendered two very detailed medical
source statements. Both statements provided findings and opinions
regarding the exertional limitations of plaintiff. In the first
statement, dated May 5, 2014, Dr. McGrath opined that plaintiff
could walk less than five city blocks-without rest or severe pain,
sit for 15 minutes at`a time, and stand for 20 minutes at a time.
AR at 258. Dr. McGrath determined that in an eight-hour workday,
plaintiff would be able to sit for less than two hours and stand
or walk for less than two hours. AR at 258~59. He further opined
that plaintiff would need five-minute breaks at least twice a day.-
AR at 259. The second statement! rendered June 9, 2016, contained
findings indicating that plaintiff’s condition had worsened. In

this statement Dr. McGrath noted that plaintiff would not be able

 

1 The ALJ gave “some weight” to the assessment by physician assistant Robyn
Loehfelm - not an acceptable medical source at the time the decision was rendered
» that plaintiff was “not fully disabled from all work.” AR at 16. The ALJ's
characterization of Ms. Loehfelm’s opinion, is misleading. Ms. Loehfelm
indicated that plaintiff was disabled from his past work as a corrections
officer; she did not form any opinion as to whether he was disabled for any
other job. Her assessment as to his ability to return to his previous job
cannot be taken as an affirmative statement that plaintiff was not disabled
from all work because her opinion only addressed. the corrections officer
position.

to walk any city blocks without pain or rest and would only be
able to sit or stand for 15 minutes at a time. AR at 339. Dr.
McGrath reiterated that Militello would only be able to sit and
stand or walk for less than two hours and would need to take
unscheduled breaks during an eight-hour workday. AR at 340. In
the second statement, Dr. McGrath opined that plaintiff was unable
to sustain full»time employment “at any exertional level.”' AR at
341.

Ordinarily, pursuant to the so-called “treating physician
rule,”2 the opinion of a claimant’s treating doctor as to the
nature and severity of the impairment is given “controlling weight”
so long as it “is well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with
the other substantial evidence in [the] case record.” Burgess vi
Astrue, 537 F.3d ll7, 128 (2d Cir. 2008) (Citing 20 C.F.R. §
404.1527(d)(2)). Here, however, the ALJ gave “limited weight” to
these treating physician’s opinions, finding that they do not
reflect the treatment records and they contradict plaintiff's Own
testimony that he could engage in a wide variety of activities of
daily living. AR at 16,

Neither party claims that the ALJ's treatment of Dr. McGrath's

opinions was error and the Court agrees. There was a valid basis

 

2 These rules were in effect at the time plaintiff’s claim was filed.

4

on the record for the ALJ to determine that Dr. McGrath's opinion
of plaintiff’s limitations was not\ consistent with other
substantial evidence in the record. For example, after plaintiff’s
surgery to remove his tumor, he complained of some light pain, but
Dr. McGrath indicated that plaintiff was “progressing.” AR at 235.
Similarly£ physician assistant Loehfehn relayed that plaintiff
himself believed he was “improving” even though he walked with a
limp. AR at 279,7 By may 2014, plaintiff had good strength and no
pain but some moderate tenderness. AR at 280. In November 2014,
plaintiff walked with a limp but had a good range of motion. AR
at 284-85. Plaintiff continued to have no pain in January 2015
(AR at 298) and a full range of motion and full strength in March
2015 {AR at 300-01). He had some abductor weakness but no pain in
May 2015. AR at 288-89. By November 2015, two years after his
surgery, plaintiff had some tenderness and weakness with a slight
gait, but a normal stance, good strength, and improving muscle
fatigue. AR at 291-92. Several months later, in January 2016,
plaintiff rated his pain as a l out of 10 with some low-level
chronic pain in his femur. AR at 322-23. By June 2016 plaintiff
was walking without any assistive devices and with a normal, if
somewhat tender, gait. AR at 334-35.

In addition, plaintiff's own testimony seemed obviously
inconsistent with. Dr. McGrath’s opinions as to his patient's

exertional limitations. At the hearing, Militello claimed that he

is capable of a wide range of activities that conflict with his
doctor’s opinion of Militello's limitations. For example,
plaintiff testified that he regularly mows his lawn using a riding
mower. AR at 29. Because of the size of his yard, it takes
plaintiff three hours to mow the entire lawn. AR at 29. Plaintiff
also uses a string trimmer to cut parts of his yard that are not
reachable with the riding mower. AR at 30. Plaintiff takes breaks
in between trimming the front and back yards. AR at 30. Plaintiff
indicated that he is able to sit on the tractor for 45 minutes at
a time, after which he needs a break for about 20 minutes and then
resumes riding. AR at 42. Militello further testified that he
drives (AR at 34), makes marbles in his garage (AR at 38), does
laundry in his basement (with some difficulty) (AR at 43), goes
hunting (again with some difficulty and only for three hours at a
time) (AR at 45-46), fishes for periods of up to four hours (AR at
47}, kayaks (AR at 48-49), and has completed minor home improvement
projects (AR at 33). Plaintiff's testimony that he is able to
engage in sitting or standing activities for periods of multiple
hours, even if with some discomfort and with occasional breaks,
does not square with Dr. McGrath’s medical findings and exertional
limitations.

Accordingly, l find the ALJ had the requisite “good reasons”
for discounting Dr, McGrath's opinions. But the lack of “good

reasons” is not the basis for plaintiff’s claim that the ALJ's

decision here was not supported by substantial evidence. Even
though the ALJ may have been justified in not giving controlling
weight to the opinions of Dr. McGrath, the ALJ's ultimate RFC
determination must still have an evidentiary basis in the record.
Here, having rejected the strict exertional restrictions proposed
by the treating physician, the ALJ substituted a different, albeit
more ienient, set of exertional limitations for plaintiff -
limiting plaintiff to light work that involves sitting for up to
six hours and standing or walking for up to four hours. §ee AR at
14. However, these restrictions, incorporated into the ALJ’s RFC
for plaintiff, do not have any medical or other evidentiary basis
in the record. Indeed, there are no medical source statements in
the record from an acceptable source upon which the ALJ could base

the RFC he assigned to plaintiff. See Balsamo v. Chater, 142 F.3d

 

75, 81 (2d Cir. 1998) (holding that an ALJ “is not free to set his
own expertise against that of a physician who” submitted an opinion

before him); Hazlewood v. Comm‘r_of Soc. Sec., NO. 6:12-CV-798,

 

2013 wL 4039419, at *5 (N.D.N.Y. Aug. 6, 2013) (“[A]ltho_ug_h the
RFC determination is reserved for the commissioner, the RFC
assessment is still a medical determination that must be based on
medical evidence of record, and the ALJ may not substitute his own
judgment for competent medical opinion.").

The Commissioner concedes this point but relies on Monroe v.

Comm‘r of Soc. Sec., 676 F. App'x 5 (2d Cir. 2017) {summary order)

 

in arguing that the ALJ could forego medical opinion evidence in
formulating an RFC. §ee Comm’r's Br. (Docket # ll-l), at 18. In
Monroe, the Second Circuit explained that where “the record
contains sufficient evidence from which an ALJ can assess the
claimant's residual functional capacity, . . . a medical source
statement or formal medical opinion is not necessarily required.”
ld; at 8 (internal quotation marks and citations omitted). In
Monroe, the Second Circuit held that “[b]ecause the ALJ reached
her RFC determination. based on the [treating doctorfs]
contemporaneous treatment notes - while at the same time rejecting
his post hoc medical opinion ostensibly based on observations
memorialized in those notes d that determination was adequately
supported by more than a mere scintilla of evidence.” §d;_at 8-9.

=That is not the case here. “While in some circumstances, an
ALJ may' make an RFC finding without treating' source opinion
evidence, the RFC assessment will be sufficient only when the
record is ‘clear' and contains ‘some useful.assessment of the
claimant's limitations from a medical source.’” Muhammad v.
C_Ol'\_fin, NO. 6:16-Cv-06369(MA'I'), 2017 WL 4837583, at *4 (W.D.N.Y.
Oct. 26, 2017) (internal citation omitted). In other words, “the
ALJ may not interpret raw medical data in functional terms.” Quinto
V. Berryhiil, No. 3:l'7-CV-00024 (JCI-I), 2017 WL 601'7931, at *12 {D.

Conn. Dec. 1, 2017) (quoting Deskin v. Comm‘r of Soc. Sec., 605 F.

 

Supp. 2d 908, 911-13 (N.D. Ohio 2008)). Thus, where the record

does not “contain a_ useful assessment of Plaintiff‘s physical
limitations,” Monroe is of no help to the Commissioner. Johnson

v. Comm'r of Soc. Sec., 351 F. Supp. 3d 286, 293 {W.D.N.Y. 2018).

 

My review of the record here shows it is remarkable for the
absence of medical evidence regarding plaintiff’s functional
limitations, save for the two reports of Dr. McGrath which were
essentially rejected by the ALJ, The medical record here is sparse
and lacks evidence from which the ALJ could formulate the specific
limitations - six hours sitting and four hours standing - he'
determined to be plaintiff’s RFC. Where “the medical findings and
reports merely diagnose the claimant’s impairments without
relating the diagnoses to specific physical, mental, and other
work-related capacities, the administrative law judge’s
‘determination of residual functional capacity without a medical
advisor's assessment of those rcapacities is not supported. by

substantial evidence.’” Palascak v. Colvin, No. 1:11-CV-592, 2014

 

WL 1920510, at *9 (W.D.N.Y. May 14, 2014) (quoting Kinslow v.
COlVi.n, No- lZ-CV-154l, 2014 WL 788793, at `*5 (N.D.N.Y. Feb. 25,
2014}). The treatment notes referencing plaintiff’s improvement
and noting that he was “doing well” do not relate plaintiff’s
impairments to any 7work-related capacity; Nor do the vague
references to “improving” translate into specific functional
limitations set forth in the RFC. ln other words, the treatment

records here do little more than convey symptoms and generalities.

They do not form a basis upon which a specific exertional
limitation can be formulated.' There are no records that would
have allowed the ALJ to formulate the very specific exertional and
functional limitations he assigned to plaintiff. There are no
references in the record to plaintiff being able to sit for six
hours or stand for four hours in an eight-hour workday. There are
no observations or findings in any medical records suggesting that
plaintiff would be able to perform any functions without taking
breaks - a limitation conspicuously absent from the RFC. At best,
plaintiff’s testimony indicates that he may be able to sit for
periods of three hours to mow his lawn, albeit with breaks.

Put simply, the ALJ had good reasons to discount the opinions
of Dr. McGrath, but he lacked good reasons upon which to base the
very specific exertional limitations he included. in. his RFC.
Except for Dr. McGrath's assessment, the medical or functional
assessments relevant to plaintiff’s ability to perform activities
of gainful full-time employment are simply lacking in this record.

This case does not present the situation contemplated by

Monroe, where the ALJ rejected the physician's medical

assessment, but relied. on the underlying' treatment

notes, which ~ provided. contemporaneous medical
assessments relevant to the plaintiff¢s ability to

perform sustained gainful activity, Here, the ALJ did

not merely disagree with a medical assessment; rather,

no acceptable medical source provided an opinion

regarding the physical portion of Plaintiff's RFC, and

there are no underlying documents supporting any such

evaluation.

Johnson¢ 351 F. Supp. Bd. at 294. On_ remandr a consultative

10

examination is clearly warranted. See 20 C.F.R. §§ 404.1519a,

416 919a; Dye v. Comm'r of Soc. Sec., 351 F. Supp. 3d 386, 394

 

(w.D-N.Y. 2019) (“The ALJ should have, at a minimum, secured a
consulting physician to examine Plaintiff and render an opinion as

to his functional limitations.”); Helwig v. Comm‘r of Soc. Sec.,

 

No. l:l?-CV-OSBB (WBC), 2018 WL 6330242, at *3 (W.D.N.Y. DeC. 4,
2018) (“Failure to obtain a consultative examination where
necessary for the ALJ to make an informed decision is remandable
error.").
Conclusion

1 The ALJ had good, reasons for rejecting the opinions of
plaintiff’s treating doctors. But, for an RFC to be supported by
substantial evidence, an ALJ’s decision must also be grounded in
medical support for the functional limitations used in assigning
an RFC to plaintiff. Unfortunately, there is no medical source
support in this record for the assigned RFC` Plaintiff may very
well be able to work. But the decision denying him benefits
contains no assessment of plaintiff’s functional limitations by an
acceptable medical source, except for the limitations the ALJ
justifiably rejected. An ALJ may not substitute his judgment for

a competent medical opinion. See Deskin v, Comm'r of Soc. SeC.,

 

605 F` Supp. 2d 908, 913 (N.D. Ohio 2008) (“[A] remand is necessary
to obtain a proper medical source opinion to support the ALJ's

residual functional capacity finding.”). Accordingly, plaintiff’s

ll

motion for judgment on the pleadings (Docket # 8) is granted, the
Commissioner's motion for judgment on the pleadings (Docket # 11)
is denied and the case is remanded for further proceedings

consistent with this Decision and Order.

  
 

 

-§ONATHAN W. FELDMAN
y States Magistrate Judge

Dated: `March 28, 2019
Rochester, New York

12

